DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 includes the limitation of the driveline having a total length of “ranging from about 30 feet to about 50 feet”.  This creates an unclear image as the term “about” is too unspecific to allow one of ordinary skill in the art to know exactly what Applicant means.
Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 depends from claim 1, which has been canceled.
Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 depends from claim 11, which has been canceled.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Recitation of “wherein the inner tie rod ends” on claim 35 is unclear due to the lack of specificity as to which ends of the inner tie rods are claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 27, 30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depault (US 5,100,303).  Depault discloses:
With regard to claim 19 - A trailered engine driven lagoon pump comprising: 
an elongated chassis structure 12 having a front end and a rear end; 
a tow bar 58 coupled releasably to the front end of the elongated chassis structure; 
a centrifugal pump 14 coupled to the rear end of the elongated chassis structure; 
an engine V fluidly connected to a fuel tank; 
an extended driveline 56 rotationally connected to the engine V at one end and to the pump 14 at an opposed end to drive the pump via rotational energy from the engine; and 
a set of left and right hand ground engaging wheels 60 are connected under the chassis structure between the front and rear ends, wherein the ground engaging wheels are extendable radially outwardly relative to the elongated chassis structure (see Figs. 2 and 3).  

With regard to claim 27 - wherein the ground engaging wheels are extendable radially outwardly by a pivot angle that ranges from 0 to 90 degrees (see Fig. 4).

With regard to claim 30 - further comprising wall walker wheels 70.

With regard to claim 39 - A method of mixing and pumping a slurry material, like liquid manure, from a lagoon or storage pit such as to spread at a field destination or into a suitable transport tank or spreading vehicle comprising utilizing a trailered engine driven lagoon pump of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 3,104,821) in view of Hendrickson (US 3,611,680).
With regard to claim 19 - A trailered engine driven lagoon pump comprising: 
an elongated chassis structure 14 having a front end and a rear end; 
a tow bar 40 coupled releasably to the front end of the elongated chassis structure; 
a centrifugal pump 94 coupled to the rear end of the elongated chassis structure; 
an engine 34 fluidly connected to a fuel tank; 
an extended driveline 88 rotationally connected to the engine 34 at one end and to the pump 94 at an opposed end to drive the pump via rotational energy from the engine; and 
a set of left and right hand ground engaging wheels 56, 58 are connected under the chassis structure between the front and rear ends.
Anderson fails to explicitly disclose wherein the ground engaging wheels are extendable radially outwardly relative to the elongated chassis structure.  Hendrickson teaches a trailered engine driven machine comprising an elongated chassis structure 22 having a front end and a rear end; 
a tow bar 34 coupled releasably to the front end of the elongated chassis structure; 
a centrifugal pump 138 coupled to the rear end of the elongated chassis structure; 
an engine 60 fluidly connected to a fuel tank; 
an extended driveline 198 rotationally connected to the engine 60 at one end to drive the pump via rotational energy from the engine; and 
a set of left and right hand ground engaging wheels 40 are connected under the chassis structure between the front and rear ends wherein the ground engaging wheels are extendable radially outwardly relative to the elongated chassis structure (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the machine of Anderson with the teaching of Hendrickson such that the ground engaging wheels are extendable radially outwardly relative to the elongated chassis structure to allow for the wheels to be moved between a towing position and a storage position.

With regard to claim 20, Anderson discloses further comprising a clutch positioned between the diesel engine and the extended driveline.

With regard to claim 27, Hendrickson teaches wherein the ground engaging wheels are extendable radially outwardly by a pivot angle that ranges from 0 to 90 degrees.

Claim(s) 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Depault in view of Nesseth (US 5,624,241).  Depault discloses wherein the extended driveline is made of at least one and up to ten driveline shafts that are connected in series, via associated universal joints.  Depault fails to explicitly disclose that chassis as being a length ranging from 35 to 75 feet and the driveline having a total length of ranging from about 30 to about 50 feet.  Nesseth teaches a trailered engine driven lagoon pump wherein, “the overall length of the pump/agitator apparatus 10 extends approximately 40-45 feet.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Depault with the teaching of Nesseth such that the entire apparatus is 40-45 feet to allow for a large enough rig to pump at desired depths.

Claim(s) 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Depault.  Depault fails to explicitly disclose wherein the fuel tank has a fuel capacity ranging from 250 to 1000 gallons, wherein the diesel engine is rated for 250 to 1000 horsepower, wherein the extended driveline is driven by the diesel engine to rotate above 1000 RPM and up to 2300 RPM, wherein the extended driveline rotates the centrifugal pump to provide a pumping capacity that ranges from 1000 to 10000 GPM.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trailered engine driven lagoon pump such that the fuel tank has a fuel capacity ranging from 250 to 1000 gallons, the diesel engine is rated for 250 to 1000 horsepower, and the extended driveline is driven by the diesel engine to rotate above 1000 RPM and up to 2300 RPM, and the extended driveline rotates the centrifugal pump to provide a pumping capacity that ranges from 1000 to 10000 GPM since finding optimum ranges is considered of routine skill in the art in order to allow for the right amount of fuel and pumping strength/capacity to accomplished the desired outcomes.

Claim(s) 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Depault in view of Frey et al (US 7,874,571).  Depault fails to explicitly disclose a pair of steerable wheels connected adjacent the front end of the elongated chassis structure.  Frey teaches an elongated chassis structure having a front end and a rear end, a pair of steerable wheels 16 connected adjacent the front end of the elongated chassis structure, wherein the pair of steerable wheels 16 are mounted to ends of a steerable axle 24 configured to provide up to 70 degrees of side- to-side steering to the steerable wheels (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lagoon pump of Depault with the teaching of Frey’s steerable wheels to more easily steer the trailered pump into position.

Allowable Subject Matter
Claim 40 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 20, 2022